DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Change Title to:
SEMICONDUCTOR DEVICE [[

Status of Claims
Applicant’s cancellation of claims 8, 16-18, and 24 in the reply filed on 06/22/2022 is acknowledged.
Applicant’s amendment of claim 11 in the reply filed on 06/22/2022 is acknowledged.
Claims 1-7, 9-15, 19-23, and 25 are under consideration in this Office Action. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/22/2022, with respect to Drawings and §112 Rejection have been fully considered and are persuasive.  The Objection of Drawings has been withdrawn. And the Rejection of Claims 11-15 and 19-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-15, 19-23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Ando et al., US 2017/0317111 discloses all limitations of claim 1 except for that “an oxide semiconductor layer covering a top surface of the flat plate structure and continuously arranged on a top surface of the substrate in the active region and the device isolation region.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 11, prior-art fails to disclose a semiconductor device comprising “wherein a device isolation insulating layer, which is a physical device isolation structure formed after etching the oxide semiconductor to partition the oxide semiconductor, is not formed between each adjacent two of the plurality of active regions.”  Therefore, the claimed device / method differs from prior art devices / methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 21, Ando et al., US 2017/0317111 discloses all limitations of claim 21 except for that “the oxide semiconductor layer being formed without a breakage across the plurality of active regions and the device isolation region.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893